Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Restriction
Applicant’s election without traverse of Group I (Claims 1-14, 16-24) in the reply filed on 04 May 2022 is acknowledged.
Claim Status
Claims 1-14, 16-24 and 33  are pending.  However, claim 33 is withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 15, 25-32 are cancelled. Claims 1-14, 16-24 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 November 2020 consisting of 13 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit CON of 15/887,276 (filed 02/02/2018; issued as USPAT 10526638) which is a DIV of 15/052,978 (filed 02/25/2016; issued as USPAT 9909163) which is a DIV of 14/225,518 (filed 03/26/2014; issued as USPAT 9279119) which is a DIV of 13/020,268 (filed 02/03/2011; issued as USPAT 8709407) which claims benefit of 61/301,368 (filed  02/04/2010).  The instant application has been granted the benefit date, 04 February 2010, from the application  61/301,368. 

Claim Rejections - 35 USC § 112, 1st paragraph
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass a genus of cystathionine gamma-lyase variants having  has a catalytic specificity constant (kcat/KM) for degrading L-methionine between about 10 M-1s-1 and about x106 M-1s-1. The examiner is directed to determine whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination:
a.	Actual Reduction to Practice.  In the instant case, the specification states “the novel enzyme variant may have an amino acid sequence selected from the group consisting of SEQ ID NO: 10-17” (parag. 0008). 
b.	Disclosure of structure.  The applicant has also stated, “exarnple, the modified polypeptide may have the at least one amino acid substitution at amino acid positions corresponding to E59, E119 and/or R339 of SEQ ID NO:1 or amino acid positions of 59, 119 and/or 339 of a primate cystathionine gamma-lyase.” (parag. 0011). More specifically, the current specification teaches, “the substitutions at amino acid positions 59, 119 and/or 339 is an aspartic acid (N), a valine (V), or a leucine (L). In particular embodiments, the modification are one or more substitutions selected frorn the group consisting of E59N, E59V, R119L, and E339V” (parag. 0012).
c.	Sufficient relevant identifying characteristics.  As mentioned in “a” and “b” above, the complete sequence of SEQ ID NO:10-17 are provided.  Furthermore, the functional characteristics of some of these sequences have been demonstrated in Example 5 (Spec., para. 00171).  

    PNG
    media_image1.png
    628
    1186
    media_image1.png
    Greyscale

Therefore, based on the written description guidelines, the examiner concludes that the applicant was not in possession of the claimed genus of isolated nucleic acids based on disclosure of the limited species of SEQ ID NO:10-17.  SEQ ID NOs: 10-17 share a core structure having the at least one amino acid substitution at amino acid positions corresponding to E59, E119 and/or R339 of SEQ ID NO:1 or amino acid positions of 59, 119 and/or 339 of a primate cystathionine gamma-lyase.  However, independent claim 1 is broader than that scope and is directed to a polypeptide comprising a primate cystathionine gamma-lyase variant comprising at least one amino acid substitution as compared to a native primate cystathionine gamma-lyase, wherein the cystathionine gamma-lyase variant has a catalytic specificity constant (kcat/KM) for degrading L-methionine between about 10 M-1s-1 and about x106 M-1s-1.
In the instant case, the structures of SEQ ID NO:10-17 are associated with the claimed function of a catalytic specificity constant (kcat/KM) for degrading L-methionine between about 10 M-1s-1 and about x106 M-1s-1.  However, the structures of SEQ ID NO:10-17 have at least one amino acid substitution at amino acid positions corresponding to E59, E119 and/or R339 of SEQ ID NO:1.  The openended scope of claim 1 permits a maximum number of mutations to the amino acids of a primate cystathionine gamma-lyase where any of the amino acids of this protein could be modified.  The specification indicates that wild type SEQ ID NO:1 does not possess the claimed functionality, but SEQ ID NO: 10-11 are the most active.  The person of ordinary skill in the art would not have the ability to predict which modification might fall within the claimed catalytic specificity except by empirically testing, except where for those species encompassed by SEQ ID NOs 10-17.  Therefore, the specification and knowledge in the art would not guide a skilled artisan to conclude the applicant was in possession of this genus encompassed by claim 1.
d.	The method of making the claimed invention is not well established.  While a computer can generate the range of sequences encompassed by the structural limitations of the claims, a skilled artisan would not know how to modify SEQ ID NO:1 to maintain the claimed function, except for SEQ ID NO:10-17.  
e-f.	The level of skill in the art, and the predictability in the art are all well established and/or very predictable to a skilled artisan, with regard to generating the genus of polynucleotides SEQ ID NO:10-17.  Likewise, screening such a genus would be easy for a skilled artisan.  However, predicting which nucleotides can be varied from SEQ ID NO:1 and still retain a catalytic specificity constant (kcat/KM) for degrading L-methionine between about 10 M-1s-1 and about x106 M-1s-1 would be unpredictable, based on the state of the art and the instant application.
Therefore, the examiner concludes that there is insufficient written description of the instantly claimed genus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8709407. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 from US-8709407 are species of the currently claimed genus.
Claim 1 of US-8709407 is:

    PNG
    media_image2.png
    161
    374
    media_image2.png
    Greyscale

	Current claim 1 is:

    PNG
    media_image3.png
    125
    711
    media_image3.png
    Greyscale

The species anticipates the genus.  Accordingly, the current claims are unpatentable over the claims of US-8709407.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633